Citation Nr: 0415574	
Decision Date: 06/17/04    Archive Date: 06/23/04

DOCKET NO.  03-11 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Montgomery, Alabama


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for status post excision of left heel 
hyperkeratosis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. J. McCoy, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1990 to July 
1991.  He served in the Southwest Asia Theatre of Operations 
from November 1990 through April 1991.

The veteran was previously denied service connection for 
status post excision of left heel hyperkeratosis in July 1993 
and April 1994 rating actions.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a September 
2002 rating action.  The veteran filed a notice of 
disagreement in December 2002.  In March 2003, he requested 
review of the previous adjudication of his claim by a 
Decision Review Officer (DRO).  A statement of the case was 
issued by the DRO later that month confirming the previous 
denial of service connection, and the veteran perfected his 
appeal in May 2003.  


FINDINGS OF FACT

1.  The veteran was last denied service connection for status 
post excision of left heel hyperkeratosis by an April 1994 
rating action, which confirmed a July 1993 decision which 
denied service connection, in part, on the basis that the 
preponderance of the evidence showed that the veteran's 
condition existed prior to service and he had not exhibited 
sufficient evidence of aggravation beyond the normal 
progression of the disability.  

2.  The Chairman of the Board has not ordered reconsideration 
of this decision, and it is final.

3.  Evidence received since the April 1994 Board decision 
includes a private physician's outpatient records reflecting, 
in pertinent part, on going left heel problems since service.   

4.  Evidence received since the April 1994 Board decision has 
not been considered previously and raises a reasonable 
possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has been presented since the April 
1994 final RO rating decision, and the claim for service 
connection for status post excision of left heel 
hyperkeratosis is reopened.  38 U.S.C.A. §§ 5108 (West 2002); 
38 C.F.R. §§ 20.1100, 3.156(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking service connection for status post 
excision of left heel hyperkeratosis, which he contends 
results from his period of active duty.  In April 1994, the 
RO denied service connection for a left heel disability, 
partially on the basis that the preponderance of the evidence 
failed to show the in-service aggravation of his condition 
beyond its natural progression.  Since this decision was 
mailed to the veteran on May 12, 1994, it became final as of 
May 11, 1995, and the Chairman of the Board has not ordered 
reconsideration of this decision to date.  38 U.S.C.A. § 7103 
(West 2002); 38 C.F.R. § 20.1100 (2003). 

To reopen the claim, new and material evidence must be 
presented or secured.  38 U.S.C.A. § 5108 (West 2002).  "The 
Board does not have jurisdiction to consider [the previously 
adjudicated claim] unless new and material evidence is 
presented, and before the Board may reopen such a claim, it 
must so find."  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996).  The Board is neither required nor permitted to 
analyze the merits of a previously disallowed claim if new 
and material evidence is not presented or secured.  Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).  

The veteran's claim to reopen (filed in August 2002) was 
filed after the effective date of the most recent amendment 
of 38 C.F.R. § 3.156(a), which expressly applies only to 
claims filed on or after August 29, 2001.  Consequently, the 
Board is deciding this appeal under the new version of the 
regulations, which reads as follows:

New evidence means existing evidence not 
previously submitted to agency 
decisionmakers.  Material evidence means 
existing evidence that, by itself or when 
considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New 
and material evidence can be neither 
cumulative nor redundant of the evidence 
of record at the time of the last prior 
final denial of the claim sought to be 
reopened, and must raise a reasonable 
possibility of substantiating the claim.

38 C.F.R. § 3.156(a) (2003).

The evidence received subsequent to April 1994 is presumed 
credible for the purposes of reopening the claim unless it is 
inherently false or untrue, or it is beyond the competence of 
the person making the assertion.  Duran v. Brown, 7 Vet. App. 
216, 220 (1995).
 
The evidence obtained in connection with the attempt to 
reopen includes the record of a November 2001 private 
outpatient visit, during which the veteran reported 
complaints of severe pain of the left posterior aspect of his 
left heel which had been problematic for 10 years.  At the 
conclusion of this outpatient visit, the physician diagnosed 
the veteran as having heel spur syndrome with severe skin 
lesion.  This evidence had not been considered previously and 
since it suggests the existence of  on-going heel problems 
since the first episode recorded in service, it raises a 
reasonable possibility of substantiating a claim the disorder 
was aggravated by service.  The veteran has therefore 
presented new and material evidence regarding the previously 
denied claim of service connection for his left heel 
disability.  

Although neither the September 2002 rating decision nor March 
2003 statement of the case discussed the legal criteria 
relating to reopening claims, the Board's current discussion 
of this legal criteria does not prejudice the veteran in 
light of the result (i.e., the reopening of his claim).  
Accordingly, the petition to reopen is granted and 
consideration may be given to the entire evidence of record 
without regard to any prior denial.  However, further 
evidentiary development into the now-reopened claim for 
service connection for left heel condition is necessary.  
This is discussed below.  

The Board also notes that a discussion of the application of 
the duties to notify and assist in this case is unnecessary 
at this juncture given the favorable decision to reopen the 
claim.  


ORDER

The claim for entitlement to service connection for left heel 
disability has been reopened, and to this extent the appeal 
is granted.


REMAND

This aspect of the veteran's appeal is being remanded to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.

The Board has reviewed the claims file and finds that further 
development is required prior to adjudication of the appeal.  
Specifically, it is noted that the veteran's service medical 
records reveal complaints of left heel pain beginning in 
October 1990, after his entrance into service.  A radiology 
report dated October 9, 1990 notes a finding of 
hyperkeratosis back of left heel, well circumscribed, "x 1 1/2 
years."  An April 1991 report indicates that the veteran 
underwent surgery to remove and biopsy a painful lesion.  

Following service, VA outpatient treatment reports dated from 
1992 to 1993 reflect treatment for left heel pain, including 
a bone scan.  In November 2001, the veteran sought an 
evaluation from a private physician.  He complained of severe 
pain in the posterior aspect of the left heel for ten years.  
It was noted that due to his previous surgery and severe skin 
lesion, an additional procedure would be complicated and 
problematic.  The assessment was heel spur syndrome with 
severe skin lesion.

The Board notes that, while the veteran was examined by VA in 
December 1992, the examination report did not include 
detailed findings as to the current diagnosis of any 
condition of the left heel.  Furthermore, the examiner did 
not offer an etiological opinion regarding the left heel 
disability.  Such an opinion would be useful in evaluating 
the veteran's claim and therefore another examination should 
be arranged.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with Quartuccio v. Principi, 
as well as 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002), and any other 
applicable legal precedent. 

2.  Schedule the veteran for a VA 
examination in order to determine the 
nature and etiology of the veteran's left 
heel disability.  All necessary tests 
should be conducted.  The claims folder 
should be made available to the examiner 
for review in conjunction with the 
examination, and the examiner should 
acknowledge such review in the 
examination report.   Following objective 
evaluation, the VA examiner should 
comment as to whether the veteran's left 
heel condition is a congenital or 
developmental defect or whether the 
condition otherwise clearly and 
unmistakably preexisted service.  

a.  If the condition is found to 
have preexisted service, the 
examiner should state whether it is 
at least as likely as not that the 
condition was chronically worsened 
or aggravated during active service 
beyond its natural progression.  

b.  If the examiner does not believe 
that a left heel disability clearly 
and unmistakably preexisted service, 
then (s)he should comment whether it 
is at least as likely as not that 
the veteran's currently diagnosed 
left heel disability is causally 
related to service.  

3.  A clear rationale should be provided 
for all conclusions reached.  Such 
explanation should be supported by 
objective evidence of record.

No action is required of the veteran until he is further 
informed, and he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims (CAVC) 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).




	                     
______________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



